department of the treasury internal_revenue_service washington d c cc el gl br1 number release date date uilc memorandum for district_counsel houston from alan c levine chief branch general litigation subject legend taxpayer donor x donee y amount dollar_figurez this is in response to your memorandum of date regarding the above subject the questions you raised concern the application of sec_6324 issues whether donee liability under sec_6324 may be imposed where the internal_revenue_service service has asserted a deficiency for additional gift_tax against the donor with respect to unreported transfers of property to third parties while the case is pending in the tax_court what is the service’s current policy with respect to the assertion of donee liability under sec_6324 conclusion the service may impose personal liability against a donee pursuant to sec_6324 while a deficiency proceeding is pending in the tax_court as a result of the service’s assertion of additional gift_tax liability against the donor but it will have to await the court’s decision to ascertain the amount of that liability it is the current policy of the service to pursue donee liability only where it appears that collection from the donor is not possible facts x the donor died on on date the service issued a notice_of_deficiency to the executor and temporary administrator of the estate of x for federal gift_tax relating to transfers made by x during the taxable_year the service had determined among other things that during x had made taxable_gifts of to y the service also determined that during that same year x made a taxable gift of real_property valued at dollar_figure to a married y subsequent to having made the taxable_gifts to her in the decedent filed his gift_tax_return on or about none of the above-mentioned gifts were reported on the gift_tax_return neither y or were listed as donees of any gift reported on the return although the amount of tax shown on the gift_tax_return was fully paid with the filing of the return the service however increased the amount of the decedent’s taxable_gifts and asserted a deficiency in gift_tax for the year the donor’s estate filed a petition with the tax_court in response thereto prior to the decedent’s death a great majority of his assets were transferred into the donor’s living_trust leaving his estate nearly devoid of assets the decedent’s son is the primary beneficiary of the trust and the decedent’s long-time is the trustee the service has not yet taken any steps to assert transferee_liability against the trust for the decedent’s unpaid gift_tax liabilities the estate contends that it has no funds and that the remaining assets of the living_trust are insufficient to satisfy the outstanding gift_tax liabilities consequently the estate believes that the service should assert donee liability under sec_6324 against both y and for the unpaid gift_tax liabilities y filed a petition in bankruptcy under chapter of the bankruptcy code on the bankruptcy case is currently pending and the service did not file a proof_of_claim for her gift_tax liability since the service was not asserting gift_tax liability against y at time her petition was filed the period for filing a proof_of_claim has expired and the plan has been confirmed bankruptcy code sec_507 governs the priorities of tax claims in bankruptcy unlike subsection a which refers to income or gross_receipts taxes subsection e provides for the priority of excise_taxes under which category gift_taxes fall in re grynberg f2 10th cir pursuant to subsection e i priority is awarded to a gift_tax where the transaction gift occurs within three years prior to the date the petition is filed in the instant case the gifts to y were made between and thus except for any gifts that may have been given to y between all the other gifts would fall within the three year period prior to the petition date and the gift_taxes arising therefrom would constitute nondischargeable taxes one caveat that must be considered is that b c sec_507 does not state that the priority afforded the government applies not only to the debtor who is usually the taxpayer but to transferees of the debtor as well however the legislative_history of that section leads us to believe that the same result would apply in the case of a transferee see statement of senator deconcini cong rec s17429 daily ed date as just stated it is too late for the service to collect these taxes from the bankruptcy_estate since no proof_of_claim was filed in addition the gift_tax lien provided by sec_6324 is an unrecorded lien unlike a notice_of_federal_tax_lien and can be avoided by the bankruptcy trustee b c sec_545 however the tax_liability will survive the bankruptcy and will be collectible from any after-acquired assets in this regard presently there is an adversary proceeding in which y has filed suit against the decedent’s son to contest the share of donor’s estate to which she claims to be entitled if she is successful in that litigation there may exist ample funds to satisfy her gift_tax liability after having satisfied all the bankruptcy claim creditors pursuant to b c d a the confirmation of y’s chapter plan entitled her to a discharge from her prepetition debts accordingly the automatic_stay was no longer in effect following confirmation of her plan b c sec_362 law and analysis issue sec_6324 provides another source of collection for the gift_tax when that tax cannot be collected from a donor ie it imposes personal liability upon the donee sec_6324 reads as follows except as otherwise provided in subsection c unless the gift_tax imposed by chapter is sooner paid in full or becomes unenforceable by reason of lapse of time such tax shall be a lien upon all gifts made during the period for which the return was filed for years from the date the gifts are made if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift any part of the property comprised in the gift transferred by the donee or by a transferee of the donee to a purchaser or holder of a security_interest shall be divested of the lien imposed by this subsection and such lien to the extent of the value of such gift shall attach to all the property including after-acquired property of the donee or the transferee except any part transferred to a purchaser or holder of a security_interest sec_6151 provides for the time and place for paying the tax shown on a return subsection a thereof states the following general_rule - except as otherwise provided in this subchapter when a return of tax is required under this title or regulations the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return see also sec_25_6151-1 the liability of a donee arises as soon as the donor fails to pay the tax when due and the liability is not contingent upon a determination_of_a_deficiency against the donor 147_f2d_186 8th cir in that case the period of limitations for asserting a deficiency against the donor had expired the argument by the donee there was that the donor’s liability for the tax was primary and that of the donee secondary and that no liability should therefore exist against a donee for any part of a tax which a solvent donor has not admitted in his return until there has been a deficiency determination against the donor in the manner and time provided by the statute however as noted by the eighth circuit the statute itself imposes the tax fixes its amount and prescribes the date when the payment thereof is legally due if the full amount of the tax thus imposed is not paid_by the 15th day of march following the close of the calendar_year the tax has not been paid ‘when due ’ and the unpaid portion bears interest from that date and ‘if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift’ id pincite according to the court_of_appeals nowhere in its language does the statute make the liability of the donee contingent or dependent upon a formal determination of deficiency against the donor or upon any other steps to collect from him where there have been no proceedings against the donor the donee is afforded a full opportunity to contest the validity and the amount of the tax under the provision in the transferee section of the statute for assessing and collecting his liability in the same manner as in the case of a deficiency id pincite in the present case the service has alleged that the donor made gifts during that were not reflected on the gift_tax_return filed by his estate the tax_shown_on_the_return was paid in full with the return pursuant to sec_6151 the tax was due when the gift_tax_return was due to be filed i e on sec_6075 had the donor not paid the gift_tax shown on the return the donee here y would have been liable only to the extent of value of the gifts she received for the amount shown on that return assuming the service although the tax in mississippi valley was governed by the provisions of title iii of the revenue act of u s c a int rev act p et seq the result would be the same under sec_6324 had not asserted a deficiency however since the commissioner asserted a deficiency with respect to that return we believe that the words of the statute sec_6324 if the tax is not paid when due emphasis ours refer to the amount of the deficiency asserted although the court in mississippi valley held that the donee’s liability is not contingent upon a formal determination_of_a_deficiency against the donor or any other step to collect from him it would be more prudent to await the tax court’s decision regarding the amount of that deficiency if any prior to taking steps to collect the amount of the deficiency asserted by the service the period of limitations pursuant to sec_6901 for asserting transferee_liability against an initial transferee such as y is one year after the expiration of the period of limitations for assessment against the transferor the total_tax due at the time of filing of a gift_tax_return includes the amount shown on the return plus the amount of the deficiency as noted by the court in mississippi valley citing sec_1011 of the internal_revenue_code_of_1939 the term deficiency means ‘the amount by which the tax imposed by this chapter exceeds the amount shown as the tax by the donor upon his return’ id pincite until the tax_court redetermines the amount of gift_tax liability in the present case there has been no final_determination of the additional gift_tax due for the facts in mississippi valley do not reflect whether the donor actually paid the amount of gift_tax shown on the return either prior to or subsequent to the time the service alleged that a deficiency existed however as stated above in the present case the tax shown on the donor’s gift_tax_return for was paid prior to the issuance of the notice_of_deficiency in any event we do not view the fact of payment of the amount of gift_tax shown to be due on the return as negating the donee’s personal liability under sec_6324 or sec_6901 where the service could assert a deficiency pursuant to sec_6215 if the taxpayer files a petition with the tax_court the entire amount redetermined as the deficiency by the tax_court which has become final shall be assessed and paid upon notice_and_demand from the secretary no part of the amount determined as a deficiency by the service but disallowed as such by the decision of the tax_court which has become final shall be assessed or collected by levy or by a proceeding in court with or without assessment sec_6215 clearly is applicable to the donor’s liability not that of the donee since it was the donor here who petitioned the tax_court for review thus although y as donee is not the party who is contesting the notice_of_deficiency in the tax_court she is nevertheless pursuant to sec_6324 personally liable for the gift_tax but the amount of her liability generally should await the finality of the tax court’s decision based upon the foregoing discussion we are of the view that y the donee is liable to the extent of the value of the gifts she received during for the amount of gift_tax asserted as a deficiency for the gift_tax_return due for that year considering as stated earlier that the estate has challenged that deficiency in the pending tax_court case the extent of y’s liability will be determined by the outcome of the case ie as prescribed by sec_6324 she will be personally liable only to the extent of the value of the gifts she received assuming the service’s deficiency_notice is upheld by the court issue as a rule the service will not attempt to assert donee liability under sec_6324 until all efforts to collect from the donor have been exhausted irm dollar_figure states that except as provided every effort should be made to assert the tax_liability against the transferor within the period of limitation however if a deficiency in tax is determined in the case of the transferor and the period of limitation has expired the deficiency should be asserted against the transferees or fiduciary within the statutory period of limitation applicable to them sec_6324 renders the donee personally liable for the gift_tax if it is not paid_by the donor although there exist two separate methods for collecting gift_tax liability against a donee ie the foreclosure of the sec_6324 lien or the assertion of transferee_liability under sec_6901 the collection procedures set forth in the statute are not exclusive and mandatory but are cumulative and alternative to other methods of tax collection recognized and used prior to enactment of that statute and its predecessors united_states v russell f 2d 10th cir note that although russell involved estate_tax liability the result would be the same for gift_tax liability since sec_6324 and sec_6324 are similar for example in 102_tc_654 the service attempted to collect the gift_taxes owed from the donee pursuant to the liability established under sec_6324 simultaneously the service issued the donee a notice of transferee_liability pursuant to sec_6901 and the donee filed a petition with the tax_court for redetermination of the liability the donee filed a motion to restrain collection under sec_6213 sec_6213 permits the tax_court to restrain assessment and collection of a deficiency in cases where a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition according to the ripley court normally the service’s collection efforts will be enjoined where it is attempting prematurely to collect a deficiency that is the subject of a timely filed petition for redetermination see meyer v commissioner 97_tc_555 however citing sec_301_6324-1 which provides that the general tax_lien under sec_6321 and the special_gift_tax_lien under sec_6324 are not exclusive of each other but are cumulative the tax_court in ripley concluded that the service could collect the gift_tax from the transferee donee without having made a prior transferee assessment pursuant to sec_6901 in 263_f2d_186 10th cir one of the issues concerned a question of transferee_liability for gift_taxes it was agreed that the donors were solvent but that the statute_of_limitations barred collection against them although all of the gift_tax cases had been consolidated in four of the cases presented the assessments were made against donees of gifts out of which none of the claimed deficiencies arose according to the tenth circuit the liability of the donee as transferee for unpaid gift_tax of his donor is clearly established by statute but such liability is limited to the value_of_the_gift received such liability has been repeatedly upheld by the courts solvency or insolvency of the donor is immaterial and assertion of a deficiency against the donor is not required the statute ie present sec_6324 clearly imposes the liability on any donee of a gift made during the year and the fact that a deficiency exists because of a gift to another makes no difference in la fortune the donees claimed that the notice of transferee_liability did not prorate the liability however in the tenth circuit’s view that is of no concern since the statute makes each donee liable to the extent of his gift see also 88_tc_590 the present situation is similar to that before the united_states claims_court now court of federal claims in 687_f2d_386 ct_cl in that case the plaintiffs who represented the estate of the donor believed that because the transferees donees represented an available source of payment somehow the estate was absolved of any responsibility for the delinquent gift_taxes according to the court the plaintiffs’ argument fails to recognize that even though the transferee_liability provision causes a donee to be immediately and directly liable for the gift_tax should the donor fail to pay the tax when due sec_6901 this does not prevent the irs from seeking payment from the donor as further stated by the court there is nothing in the code requiring the irs to obtain recovery from the donees in lieu of attempting to secure payment directly from the assets of the donor’s estate for this reason we find that the irs acted completely within its prerogative in assessing and collecting the unpaid gift_taxes from oliver’s estate id pincite thus based upon the foregoing discussion we conclude that a donor has no right to insist that the service pursue collection against a donee for the donor’s unpaid gift_taxes case development hazards and other considerations if you have any further questions please do not hesitate to call us on
